
	
		I
		110th CONGRESS
		1st Session
		S. 1327
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			December 5, 2007
			Referred to the Committee on the Judiciary
		
		AN ACT
		To create and extend certain temporary
		  district court judgeships.
	
	
		1.Temporary judgeships for district
			 courts
			(a)Additional temporary judgeships
				(1)In generalThe President shall appoint, by and with
			 the advice and consent of the Senate—
					(A)1 additional district judge for the eastern
			 district of California; and
					(B)1 additional district judge for the
			 district of Nebraska.
					(2)Vacancies not filledThe first vacancy in the office of district
			 judge in each of the offices of district judge authorized by this subsection,
			 occurring 10 years or more after the confirmation date of the judge named to
			 fill the temporary district judgeship created in the applicable district by
			 this subsection, shall not be filled.
				(b)Extension of certain temporary
			 judgeshipsSection 203(c) of
			 the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note)
			 is amended—
				(1)in the second sentence, by inserting
			 the district of Hawaii, after
			 Pennsylvania,;
				(2)in the third sentence (relating to the
			 district of Kansas), by striking 16 years and inserting
			 26 years;
				(3)in the fifth sentence (relating to the
			 northern district of Ohio), by striking 15 years and inserting
			 25 years; and
				(4)by inserting The first vacancy in
			 the office of district judge in the district of Hawaii occurring 20 years or
			 more after the confirmation date of the judge named to fill the temporary
			 judgeship created under this subsection shall not be filled. after the
			 sixth sentence.
				
	
		
			Passed the Senate
			 December 4, 2007.
			Nancy Erickson,
			Secretary
		
	
